Citation Nr: 1219443	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for enlarged heart.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO, in pertinent part, denied service connection for sleep apnea in February 2008 and denied service connection for enlarged heart in April 2010.  

The issue of entitlement to service connection for enlarged heart is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In a December 2010 statement during the appeal, the Veteran's representative indicated the Veteran's withdrawal of the appeal for service connection for sleep apnea.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of service connection for sleep apnea, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).

In a December 2010 personal statement, the Veteran's representative indicted the Veteran's withdrawal of the pending claim for service connection for sleep apnea.  As the Veteran has withdrawn this appeal, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed without prejudice.


ORDER

The appeal for service connection for sleep apnea is dismissed.


REMAND

Pursuant to the issue of service connection for enlarged heart, the Veteran submitted an April 2010 notice of disagreement with regard to the April 2010 rating decision which denied the claim on its merits.  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, a statement of the case was not issued for the stated issue on appeal; thus, the Board finds that a remand is required for this issue. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran and his representative, addressing the issue of entitlement to service connection for enlarged heart.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


